 

 

¥ Case 1:19-cv-01185-TWT Document 29-2 Filed 07/03/19 Page 1of1

Retention. Periods of Major Cellular Service Providers

Data gathered by the Computer Crime and Intellectual Property Section, U.S, Department of Justice

    

Nextel

 

Verlzon » ATET/Cingular 3
Subscriber Post-pald: 3-5 » Depends on length of *\Unll Unlimtted
information years* | service
Call datail trolling year ” Pre-pald: varies 18-24 months
records Post-paid: 5-7 years
Cell towers 1 rolling year From huly 2008 - 18-24 months
used by phone me
Text message | Lrolling year " post pald: 5-7 years 48 months
 detall {depends on
oo, device) os wy
Text message | 3-5 days Not retained Not retained 50 day (search
content :
Pictures Only if uploaded * Not retained Contact
ta website : : provider
{customer can ‘
add or delete
pictures any time)
IP session 1 rolling year ‘Only retained on non- 60 days
Information : * public IPs for 72 hours. ;
: [f publle IP, not
_ Tetained.
iP destination | $0 days Only retalned on .60 days
information ; non-public [Ps for 72:
” hours. if public IP, not;
_fetained, :
Bill copies 3-5 years, but 5-7 years 7 years
(post-paid only) | only fast 12
months readily
avaliable .
Payment history! 3-5 years, check . Dapends on length of Unlinited oa
(post-paid only} | coples for 6 ‘service Lio,
months* . os
Store Typically 30 days Depends, Most stores Depends ‘
Surveillance carry for 4-2 months
Videos a
Service Post-pald: 3-4 Not retained Depends _ Notretained
Applications years* pe

 

    
    
  
   
 
  
  
     
   
    
    
 
     
   

  

    

  

 

 

 

 

 

* May vary byformercompany
** For records older then mid-Nov. 2007, Sprint can only provide bill reprints with outgetng info
* No bil copies, but [lst of credit card transactions does not explre

1

August 2010

Virgin Mobile is now owned by Sprint, Since companies have separate compliance offices, for now they are listed
separately, : : .

Law Enforcement Use Only

 

psp tt Sdn ea ele in oat eee
